DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 7 and 14-15 have been cancelled; therefor, Claims 1-6, 8-13, and 16-21 are currently pending in application 15/825,402.

Allowable Subject Matter


Claims 1-6, 8-13, and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
All previous rejections are withdrawn due to Applicant’s amendments and arguments.
The present invention is directed to the management of a national digital identity. Each independent claim identifies the uniquely distinct features “receiving, from a user device, an identity sharing request of a citizen including an identification of a service provider with which to share the identity; determining one or more digital identification credentials that are to be shared with the service provider based on the identity sharing request; receiving an authorization from the citizen comprising an approval for sharing the one or more digital identification credentials; retrieving, via a payment network, a digital copy of an official document verifying the one or more digital identification credentials of the citizen via an application programming interface (API) of an identity record providing device; and transmitting information about the retrieved digital copy of the official document to a service provider device based on the identification of the service provider.”  The closest prior art, Kelts et al. (US 2019/0281456) and Kragh (US 9,805,213) disclose(s) conventional identity management methods/ 
Furthermore, the independent claims are considered by the Examiner to be "significantly more" than an abstract idea.  Independent claims 1, 9, and 17 include specific limitations for the management of a national digital identity that are not well-understood, routine, nor conventional in the field; are integrated into a practical application; and/or add unconventional steps that confine the claim to a particular useful application. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Ouellette whose telephone number is (571) 272-6807.  The examiner can normally be reached on Monday through Thursday, 8am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone numbers for the organization where this application or proceeding is assigned (571) 273-8300 for all official communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Office of Initial Patent Examination whose telephone number is (571) 272-4000. Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

March 5, 2021
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629